DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Response to Amendment 

Applicant’s submission filed 12/10/2021 has been entered. 

Response to Arguments

Applicant's submission filed 12/10/2021 has been fully considered.  Applicant’s 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 6, 9 - 11, 14 - 16, and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prud’homme et al. (from IDS; US 2016/0082134 A1; “Prud’homme”).
Prud’homme teaches nanoparticles having a core/shell configuration for use in photoacoustic imaging, wherein: the core comprises a photoacoustic imaging agent such as a bacteriochlorin that may include a coordinated metal atom and that has an absorbance maximum or plateau in the range of 700-1100 nm; and the shell comprises polymeric surface coating that may further contain targeting ligands, such as folic acid, for targeted diagnostic or therapeutic delivery (Abstract; ¶ 0012-0013, 0085-0087, and 0113-0127; and Examples 1-12).   Multiple nanoparticles can be used, each with a distinct photoacoustic imaging agent with absorbance maxima in the range 700-1400 nm, and each with a different targeting ligand, to .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5, 6, 9 - 11, 14 - 16, 18 - 20, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Prud’homme et al. (from IDS; US 2016/0082134 A1; “Prud’homme”) in view of Chen et al. (of record; 2012 Inorg. Chem. 51: 9443–9464; “Chen”).
The teachings of Prud’homme are discussed in the above 102 rejection.  Prud’homme further teaches that the nanoparticles may be in water (applicant’s ‘pharmaceutically acceptable carrier, diluent, or excipient’) (Example 10).  
Although Prud’homme teaches bacteriochlorin that may include a coordinated metal atom, Prud’homme does not exemplify a particular species, as required by claims 33 and 34.
Chen teaches the metallobacteriochlorin BC2-2H-MeO, metalized with nickel (Ni) (reads on applicant’s ‘B107’) (Abstract; Chart 1; Table 3; and p 9444, right col).  The   metallobacteriochlorin can be used in a range of photochemical applications (Abstract; and p 9457, left col).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the metallobacteriochlorin of Chen as the particular species of bacteriochlorin that may include a coordinated metal atom in the nanoparticles and methods of  Prud’homme.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the metallobacteriochlorin of Chen is a known material based on its suitability for its intended purpose of being used in photochemical applications.  MPEP 2144.07.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5, 6, 9 - 11, 14 - 16, 18 - 20, 33, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 11 - 18, 23, 28, 36 - 38, 40, and 49 - 53 of copending Application No. 16/308,285 (“APP’285”).  
This rejection is maintained for the reasons set forth below.
Although the claims at issue are not identical, they are not patentably distinct from each other because there is substantial overlap of claimed subject matter.  Both claim sets are drawn to compositions comprising bacteriochlorins optionally conjugated with metals, and methods of using such bacteriochlorins.  Specifically, the claims of APP’285 teach the following:
3. A fluorescent microparticle and/or nanoparticle comprising a polymeric matrix and at least one fluorescent hydroporphyrin associated therewith, wherein the at least one fluorescent hydroporphyrin is selected from the group consisting of chlorins (including phorbines) and bacteriochlorins (including bacteriophorbines) and further wherein one or more of the at least one fluorescent hydroporphyrins has a structure selected from the group consisting of Formulas I and II:

    PNG
    media_image1.png
    168
    408
    media_image1.png
    Greyscale
 
	Formula I 				Formula II 
wherein: 
M is a metal or is absent; 
X is selected from the group consisting of Se, NH, CH2, O and S; and 
R1, R2, R3, R4, R5, R6, R7, and R8 are independently selected from the group consisting of H, alkyl, alkenyl, alkynyl, cycloalkyl, cycloalkylalkyl, cycloalkylalkenyl, cycloalkylalkynyl, heterocyclo, heterocycloalkyl, heterocycloalkenyl, heterocycloalkynyl, aryl, arylalkyl, arylalkenyl, arylalkynyl, heteroaryl, heteroarylalkyl, heteroarylalkenyl, heteroarylalkynyl, alkoxy, halo, mercapto, azido, cyano, formyl, carboxylic acid, hydroxyl, nitro, acyl, aryloxy, alkylthio, amino, alkylamino, arylalkylamino, disubstituted amino, acylamino, acyloxy, ester, amide, suIfoxyl, suIfonyl, suIfonate, suIfonic acid, sulfonamide, -2-Serial No.: 16/308,285 urea, alkoxylacylamino, aminoacyloxy, linking groups, and surface attachment groups; 
K1, K2, K3, and K4 are hetero atoms independently selected from the group consisting of N, O, S, Se, Te, and CH; and 
S3, S4 S7, S8, S9, S10 S11 S12 S13, and S14, and either S1 and S5, or S2 and S6 are independently selected from the group consisting of H, aryl, phenyl, cycloalkyl, alkyl, alkenyl, alkynyl, halogen, alkoxy, alkylthio, perfluoroalkyl, perfluoroaryl, pyridyl, cyano, thiocyanato, nitro, amino, alkylamino, acyl, sulfoxyl, sulfonyl, imido, amido, and carbamoyl; or 
S7 and S13 together form =O.  

12. The fluorescent microparticle and/or nanoparticle of claim 3, wherein the polymeric matrix is polystyrene, optionally wherein the polymeric matrix comprises a polystyrene bead.  
13. The fluorescent microparticle and/or nanoparticle of claim 3, wherein the at least one hydroporphyrin is present non-covalently associated -3-Serial No.: 16/308,285 with the exterior of the fluorescent microparticle and/or nanoparticle, is encapsulated by the fluorescent microparticle and/or nanoparticle, or both.  
14. A population comprising a plurality of distinct fluorescent microparticles and/or nanoparticles of claim 3, wherein: (i) each fluorescent microparticle and/or nanoparticle comprises a polymeric matrix and at least one hydroporphyrin; and (ii) the population comprises at least two distinct fluorescent microparticles and/or nanoparticles comprising different hydroporphyrins.  
15. The population of claim 14, wherein each distinct fluorescent microparticle and/or nanoparticle is associated with one or more distinct hydroporphyrins; and each distinct hydroporphyrin has an emission wavelength band that has a full width at half maximum peak that is less than about 25 nm and that is separated by at least 5 nm from that of any of the other distinct hydroporphyrin in the population.  
16. The population of claim 14, wherein said population comprises at least three, four, five, six, seven or eight distinct fluorescent polymeric microparticles and/or nanoparticles.  

18. The population of claim 14, wherein each of the distinct fluorescent polymeric microparticles and/or nanoparticles in the population is capable of excitation by light at a single wavelength and/or by light between about 320 nm and about 450 nm.  
23. The population of claim 14, wherein M is present and each M is independently selected from the group consisting of Pd, Pt, Mg, Zn, Al, Ga, In, Sn, Cu, Ni, and Au.  
28. The population of claim 14, wherein the one or more of the at least one hydroporphyrins are selected from the group consisting of hydroporphyrins SE197, SE211, SE420, SE357, SE355, B56, B62, B66, and combinations thereof, and further wherein hydroporphyrins SE197, SE211, SE420, SE357, SE355, B56, B62, and B66 have the following structures:  

    PNG
    media_image2.png
    246
    419
    media_image2.png
    Greyscale
 
267 FbC-M101-Bn (SE357) 		267 FbC-Es3M101-Bn (SE355)  

    PNG
    media_image3.png
    114
    440
    media_image3.png
    Greyscale
 
	B56 				B66 				B62.
g/ml to about 20 g/ml of one or more hydroporphyrins; (b) adding the first solution to a first mixture comprising a polymeric microparticle and/or nanoparticle, water, and a polymeric surfactant, thereby providing a second mixture, optionally wherein the first solution is added to provide a second mixture comprising about 33% solvent and/or wherein the polymeric microparticle and/or nanoparticle comprises polystyrene and/or wherein the polymeric surfactant is a polyalkylene glycol block copolymer; (c) mixing the second mixture for a period of time, optionally wherein the period of time is about 15 minutes; (d) removing the solvent from the second mixture to provide a first fluorescent polymeric microparticle and/or nanoparticle, optionally wherein the removing comprises centrifuging the second mixture and/or rinsing the microparticles and/or nanoparticles with water one or more times; and (e) repeating steps (a)-(d) to provide one or more additional fluorescent polymeric microparticles and/or nanoparticles, wherein each of the one or more additional fluorescent polymeric microparticles and/or nanoparticles contains a different hydroporphyrin or hydroporphyrin mixture than the first fluorescent polymeric microparticle and/or nanoparticle or any of the other additional fluorescent polymeric microparticles and/or nanoparticles, wherein the adsorption wavelength bands of the fluorescent polymeric microparticles and/or nanoparticles in the set overlap, and wherein each of the fluorescent polymeric microparticles and/or nanoparticles in the set has a different emission wavelength band characterized by a full width at half maximum peak that is less than about 25 nm and/or that is separated from the full width at half -6-Serial No.: 16/308,285 maximum peak of the emission wavelength band of any one of the other fluorescent polymeric microparticles by at least about 5 nm.  

38. A set of separately detectable fluorescent microparticles and/or nanoparticles prepared by the method of claim 36.  
40. A fluorescent microparticle and/or nanoparticle comprising a polymeric matrix and at least one hydroporphyrin dyad associated therewith, optionally wherein the microparticle and/or the nanoparticle is a bead, further optionally the bead is a polystyrene bead; and/or wherein the bead further comprises a plurality of different hydroporphyrin-containing dyads such that the beads comprise at least 3, 4, 5, 6, 7, 8, 9, 10, or more distinct fluorescent molecules; and/or the first fluorescent molecule comprises a chlorin and the second fluorescent molecule comprises a bacteriochlorin, optionally wherein upon excitation with violet light, the dyad emits both red and near infrared light; and/or the second fluorescent molecule comprises a Fluorescence Resonance Energy Transfer (FRET) donor, and further wherein the FRET donor is characterized by an emission spectrum that overlaps with the emission maximum of the first fluorescent molecule.  
49. An antibody, or a fragment or derivative thereof, covalently conjugated to a fluorescent microparticle and/or nanoparticle of claim 3.  
50. The antibody, or the fragment or derivative thereof, of claim 49, wherein the hydroporphyrin is selected from the group consisting of -7-Serial No.: 16/308,285 hydroporphyrins SE197, SE211, SE420, SE357, SE355, B56, B62, B66, and/or any combination thereof.  
51. An antibody, or a fragment or derivative thereof, covalently conjugated to a fluorescent microparticle and/or nanoparticle of claim 40.  
52. The antibody, or a fragment or derivative thereof of claim 51, wherein the hydroporphyrin-containing dyad comprises at least one hydroporphyrin selected from the group 
53. A method for differentially labeling cells, the method comprising introducing into cells a set of separately detectable fluorescent microparticles and/or nanoparticles of claim 38 such that individual cells can be distinguished from each other based on emission spectra derived from the particular separately detectable fluorescent microparticles and/or nanoparticles present therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant argues that the rejection should be held in abeyance until allowable subject matter is identified in the instant application and/or the APP’285 application.
These arguments are not persuasive, and the rejection is maintained for the reasons of record.  It is noted that the instant application appears to have the later effective U.S. filing date.  See MPEP 804(I)(B)(1)(a-b). 

 Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618